Title: To John Adams from Hugh Hughes, 31 March 1776
From: Hughes, Hugh
To: Adams, John


     
      Sir
      New York March 31st 1776
     
     Your Favour by ’the reputed Author of Common Sense’ I have not yet answered, as I was not then, nor for some Time afterward, quite clear how Matters would be carried on. But now, I confess our Affairs begin to wear a very different Aspect, as you will perceive by the inclos’d Return to General Thomson. Indeed our Citizens seem determin’d to work out their Salvation not only on Earth, but in Earth; for they labour indefatigably, and that with Cheerfulness and Spirit, becoming Men who are determin’d to be free. Their greatest Foible is Credulity, the Source of which I need not mention to you Sir. I wish the Conductors of them had always been as hearty in the Cause as the People, this City would have ’ere now vied with the most forward in the Cause of Liberty, but alas! the last Congress was scarcely a Remove above our late infamous Assembly, and the Present was not sufficiently purg’d. Thomas Smith is undoubtedly an Adherent to Tryon, as well as his elder Brother, who is a true Son of Loyola, let his Pretentions be what they may. There are others who trim agreeable to his Liking &c. yet make a great Show of Patriotism, and at the same Time are counteracting every Thing worth contending for, I mean Indepency.
     There has been a Pamphlet written and publish’d here against our natural Rights and ’Common Sense.’ It has met with its Demerit. Some of our sturdy Sons seiz’d between 1500 and 2000 of them at Sam. Loudon’s, and consign’d them to the Flames. This has given great Umbrage to several of our pretended Friends, but they are forc’d to pocket the Affront. It is in Contemplation to take the Sense of the Town on Independency, which if carried would put it out of Mr. Livingston’s Power to embarrass you as much as he has. However, in the Mean Time I should be glad to have a Line from you on that Subject, anonymously, to prevent Consequences.
     I have mention’d it to some of our most zealous Friends, as an Expedient to clear their Country of the just Reproach it now is under; of having been the most backward in the American Cause, of any Part of the Continent, and it seem’d to have the desir’d Effect, they are only afraid of not carrying their Point. However, as the Troops are daily arriving, I am in Hopes their Fears will dissipate. For, the Appearance of so many brave Men inspires them with more liberal and manly Sentiments, And depresses their Opponents in the same Proportion. If ever I have the Pleasure of seeing you, I am determin’d to tell you how some behave in these Times. It is scarcely believable! General Heath arriv’d Yesterday with about 2500, at least, so many came away from Cambridge with him, tho’ they did not all arrive till today. They look very well considering the Fatigue &c. of marching, and being crouded in Boats from N. London here.
     The General is a Person of a fine Presence, and exceedingly candid and open; appears to be much of the Gentleman indeed, and very assiduous. He interrogated me very strictly last Evening, on the State of our Affairs, which he did not seem to approve of altogether, there not being a sufficient Guard kept up, nor no alarm Posts. Indeed it has scarcely been possible to regulate any Thing yet, for want of standing Troops; the Militia and Minutemen going and coming in such a Manner as to prevent Order taking Place. Lord Stirling and General Thomson both, have given all the Encouragement and Assistance in their Power to the Service, but before either could become acquainted with every Department, he was superceeded. And that, I expect, will be the Case with General Heath. I should have told you that the Rifflemen arriv’d a few Days before Gen. Heath, but that you know ’ere this, I imagine.
     I have a Letter dated the first Instant before Quebec, that says it is resolv’d to Storm it at all Events. If so, may Success attend them.
     Do let me hear from you, in the Way I hinted, in a Post or two, if possible, as it is an Affair I have greatly at Heart. How is my friend Jay? Does his Faith increase? I believe he would do better, had he better Company from here.
     If Disunion should take Place, which I hope it will not, there will be much to be done in an Instant, especially in this Quarter. I am determin’d to take my Chance in any single Colony that declares for Freedom, esteeming more glorious to die with the Brave, than murder my Time among Slaves. Of the same Opinion is that worthy Man, Mr. John Holt, and other select Friends.
     With the greatest Regard and Respect, I have the Honour to be, Gentlemen, your most Obedient and very Humble Servant,
     
      Hugh Hughes
     
     
      P.S. I felicitate you both on the Success of our Southern Arms. They seem as prosperous, as the Cause is just, almost.
      NB. I inclose an Return for the President, with my best Regards.
     
    